Citation Nr: 1136650	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-10 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for a right ankle disability, evaluated as 10 percent disabling from October 1, 2006 to January 22, 2008, and from May 1, 2008 to September 21, 2008.

2.  Entitlement to an increased rating for a right ankle disability, evaluated as 20 percent disabling from November 1, 2009.

[A temporary total evaluation has been assigned for a right ankle disability for the periods following convalescence pursuant to 30 C.F.R. § 4.30 from January 23, 2008 to April 30, 2008, and from September 22, 2008 to October 31, 2009.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonja A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from February 1976 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in which the RO continued a 10 percent rating for the Veteran's service-connected right ankle disability from October 1, 2006.  

In a February 2008 rating decision, the RO granted a temporary total evaluation for a period of convalescence from January 23, 2008 to April 30, 2008, pursuant to 38 C.F.R. § 4.30.

In a December 2008 rating decision, the RO granted another temporary total evaluation for a period of convalescence from September 22, 2008 to October 31, 2009, pursuant to 38 C.F.R. § 4.30, and assigned a 20 percent rating for the right ankle disability from November 1, 2009.  

The Board points out that higher ratings for this disability are assignable before and after the temporary total evaluations, and the Veteran is presumed to seek the maximum available benefit.  Hence, the claim for an increase remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issue of an increased rating for right ankle disability, evaluated as 20 percent disabling from November 1, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

For the time periods from October 1, 2006 to January 22, 2008 and from May 1, 2008 to September 21, 2008, the Veteran's service-connected right ankle disability was manifested by pain, stiffness, weakness, occasional swelling, and limited range of motion with severe and/or significant findings of arthritis and anterior right ankle impingement; the overall disability picture during these time periods is comparable to marked limited motion of the ankle joint.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a 20 percent, but no higher, rating for a right ankle disability from October 1, 2006 to January 22, 2008 and from May 1, 2008 to September 21, 2008, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code (DC) 5271 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled in correspondence dated in March 2006.  The correspondence notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Subsequently, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in January 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) finding that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided such notice in July 2008 and April 2008 letters.  The July 2008 letter provided general notice as to how VA determines disability ratings, the evidence used to determine a disability rating, and specific criteria used to evaluate a right ankle disability.  The April 2008 letter, although sent in connection with a claim for service connection for depression, provided general notice as to how VA determines disability ratings and effective dates, and the evidence used in making each determination.  

All pertinent development has been undertaken regarding the matter herein decided.  A VA examination was conducted in May 2007.  Private medical records were obtained from Saint Francis Hospital and the Warren Clinic.  The Board finds that the available medical evidence is sufficient for an adequate determination for the matter herein decided.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

II.  Law and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as  to which of two ratings applies under a particular Diagnostic  Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. 
§ 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In this case, the Veteran's right ankle disability has been rated under Diagnostic Code 5010-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2011). 

Under Diagnostic Code 5010, arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 20 percent evaluation is merited for X- ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

Diagnostic Code 5271 provides assignment of a 10 percent rating for moderate limited motion of the ankle, and a 20 percent rating for marked limited motion.  
38 C.F.R. § 4.71a (2011).  This specific Diagnostic Code does not provide for a rating in excess of 20 percent.  The words "moderate" and "marked," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2011).  Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2011).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

In this appeal, because the RO has already granted staged ratings for the Veteran's right ankle disability, the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating of right ankle disability, pursuant to Hart, is warranted.

III.  Factual Background

Historically, the Veteran fractured his right distal tibia during service in September 1977.  In an April 1981 rating decision, the RO granted service connection and assigned an initial, 10 percent rating for residuals of the right ankle fracture.  The Veteran later developed severe arthritis in the right ankle and underwent arthroscopic surgery, including osteophyte debridement and loose body removal in September 2005.  

Following the September 2005 surgery, the Veteran continued to have pain, swelling, and limitation of motion in his right ankle.  Despite conservative treatment with cortisone injections, his right ankle disability continued to worsen.  A July 2006 X-ray from the Warren Clinic showed findings consistent with medial ankle impingement and moderate degenerative changes of the right ankle joint.  In August 2006, he underwent a second arthroscopic surgery, including osteophyte resection, a partial synovectomy, and debridement of a scar with the use of a laser.   

The report of a May 2007 VA examination reflects the Veteran's complaints of pain, stiffness, and weakness in his right ankle.  He said he also had occasional swelling and used a cane to relieve pressure and pain in the right ankle.  On physical examination, there were two 1 cm scars level with the skin, which were not tender, and did not involve disfigurement or ulceration.  There was no evidence of any abnormal weight bearing.  The Veteran's gait showed a slight limp on the right side.  The right ankle was tender on the medial and lateral aspects and weakness was also present.  The examiner noted that there were no dorsiflexion, plantar flexion, inversion, or eversion deformities.  The ankle joint was not ankylosed.   On range of motion testing, right ankle dorsiflexion was to 20 degrees (with pain beginning at 20 degrees) and plantar flexion was to 25 degrees with pain beginning at 25 degrees.  After repetitive use, the examiner indicated that there was limitation in the range of motion of the right ankle due to pain and weakness, but not fatigue, lack of endurance, or incoordination.  In an addendum to this report, the examiner clarified that there was no additional limitation of motion in degrees with repetitive testing or, in other words, no additional limitation of function after repetitive motion.  

In January 2008, private treatment records from Saint Francis Hospital reveal that the Veteran had a large osteochondral defect of the right distal tibia, partial avascular necrosis of the right distal tibia, and posttramatic arthrosis of the right ankle.  The Veteran underwent surgical osteotomy of the right distal tibia with transplantation of a distal tibial osteochondral allograft and placement of internal fixation.  Findings at surgery reflect that the Veteran had significant posttraumatic and postsurgical scar tissue, almost calcific in nature, which was impinging on the anterior ankle joint.  

In September 2008, private treatment records from Saint Francis Hospital reflect that the Veteran underwent a right total ankle arthroplasty consisting of an ankle implant, arthrodesis of the right distal tibia/fibular joint, hardware removal of the right distal tibia, and open reduction internal fixation of the right medial and lateral malleolar fractures.  Pre- and post-operative diagnoses were right ankle arthrosis (degenerative joint disease), partial avascular necrosis of the right distal tibial plafond, and failed allograft reconstruction of the right distal tibia with retained hardware.  The indication section of the operative report reflects that after the January 2008 surgery, a portion of the distal tibia was felt to be cystic.  The Veteran continued to have pain and wished for further relief.  It was felt that his only chance for relief was ankle replacement versus ankle fusion.  Findings at surgery included significant external rotation deformity, extensive scar tissue, and significant bony overgrowth.

IV.  Legal Analysis

Considering the evidence in light of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating is warranted for the service-connected right ankle disability from October 1, 2006 to January 22, 2008, and from May 1, 2008 to September 21, 2008.

To warrant a higher, 20 percent rating under Diagnostic Code 5071, the evidence must show "marked" limitation of motion of the ankle joint.  "Moderate" limitation of motion of the ankle joint warrants a 10 percent rating.  In this case, the May 2007 VA examination reflects that the Veteran had full range of dorsiflexion of the right ankle to 20 degrees and limited plantar flexion of the right ankle to 25 degrees (45 degrees is normal) with pain at the endpoints.  The examiner noted that repetitive use showed additional pain and weakness, but there was no additional limitation in degrees of range of motion.  
  
The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988) 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.  

In capturing the Veteran's overall disability picture, the Board notes that he had multiple surgeries with continued reports of severe or significant impairment of the right ankle.  Hence, given the Veteran's history, and resolving reasonable doubt in his favor, the Board finds that a 20 percent rating is warranted from October 1, 2006 to January 22, 2008, and from May 1, 2008 to September 21, 2008.  

Furthermore, even considering the Veteran's subjective complaints of pain and weakness, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support disability ratings in excess of those already assigned.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Even with repeated testing during the May 2007 VA examination, the examiner noted that there was no additional functional impairment due to pain, fatigue, weakness, or lack of endurance.  

The Board notes that a rating in excess of 20 percent is not available under Diagnostic Code 5271.  Hence, the Board has also considered whether a rating in excess of 20 percent might be appropriate under any other relevant diagnostic codes.  In this regard, the Veteran has not been shown to have ankylosis of the right ankle during the relevant time periods.  In addition, the Veteran has not been shown to have malunion of the os calcis or astragalus and has not had an astragalectomy.  Hence, the Veteran is not entitled to a higher or separate evaluation under Diagnostic Codes 5270, 5272, 5273, and 5274.  

Finally, the Board has considered whether a separate, compensable rating for surgical scars of right ankle might be appropriate in this case, but finds that it is not.  The May 2007 VA examiner indicated that the scars were superficial, nontender, stable, and did not result in functional impairment.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. 
§ 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate, and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the service-connected disability discussed herein contemplate the Veteran's symptoms, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As such, the threshold issue under Thun is not met, and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Thus, referral of right ankle disability to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.  

For all the foregoing reasons, the Board concludes that there is no basis for any further staged rating of the disability on appeal, pursuant to Hart (cited above); and that a 20 percent, but no higher, rating is warranted from October 1, 2006 to January 22, 2008, and from May 1, 2008 to September 21, 2008.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine; however, the Board finds that the preponderance is against assignment of any higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

A 20 percent rating from October 1, 2006 to January 22, 2008, and from May 1, 2008 to September 21, 2008, for right ankle disability is granted subject to the legal authority governing the payment of VA compensation.


REMAND

The Board finds that further evidentiary development is needed before it can adjudicate the matter of entitlement to a rating in excess of 20 percent from November 1, 2009.  This development includes obtaining all treatment records and affording the Veteran a VA orthopedic examination.

As discussed above, in September 2008, the Veteran underwent a right ankle arthroplasty and received an ankle implant.  A temporary total evaluation was assigned for a period of convalescence from September 22, 2008 to October 31, 2009, pursuant to 38 C.F.R. § 4.30.

Following the total temporary evaluation, the RO assigned a 20 percent rating under Diagnostic Code 5056, for ankle replacement (prosthesis) effective November 1, 2009.   Under Diagnostic Code 5056, a 20 percent rating is the minimum rating following an ankle replacement.  A higher, 40 percent rating is warranted with evidence of chronic residuals consisting of severe painful motion or weakness.  A 100 percent rating is warranted for 1 year following implantation of the prosthesis.      38 C.F.R. § 4.71a, Diagnostic Code 5056.  

In this case, the Board notes that the claims file does include any records of ongoing treatment or examination since the September 2008 surgery.  Hence, there is insufficient information to evaluate the Veteran's right ankle disability since then and further development is warranted.  Specifically, the RO should obtain all ongoing treatment records and examination reports since September 2008 and thereafter afford the Veteran a VA examination to assess the Veteran's current right ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the right ankle disability since September 2008.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination of his right ankle by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should conduct range of motion studies of the right ankle (expressed in degrees), noting the exact measurements for dorsiflexion and plantar flexion.  If pain on motion is observed, the examiner should comment on the extent of pain, and indicate at which point pain begins. The extent of any incoordination, weakened movement and excess fatigability on use should be described.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

The examiner should also provide an assessment as to whether the Veteran has chronic residuals of the September 2008 ankle replacement consisting of severe painful motion or weakness, as well as provide comment as to whether there is any ankylosis of the right ankle, malunion of the os calcis or astagalus, or astragalectomy.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for an increased rating for a right ankle disability from November 1, 2009.

5.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


